Exhibit 10.6



THIRD AMENDMENT TO THE
SECURITY AGREEMENT



          This Third Amendment to the Security Agreement (this “Amendment”) is
made and entered into as of September__, 2009 by and between Net Talk.com, Inc.,
a Florida corporation (the “Company”), and Debt Opportunity Fund, LLLP, and its
endorsees, transferees and assigns (collectively referred to as the “Secured
Parties”).



          On January 30, 2009, the Company and Secured Parties entered into the
Security Agreement, as amended on February 6, 2009 by that certain First
Amendment to the Security Agreement, and as amended on July 20, 2009 by that
certain Second Amendment to the Security Agreement  (as amended, the “Security
Agreement”).  In connection with a financing occurring on the date hereof, the
parties now wish to amend the terms of the Security Agreement in accordance with
the terms stated herein.  Accordingly, in consideration of the mutual promises
and covenants hereinafter set forth, the parties hereto agree as set forth
below.



OPERATIVE PROVISIONS



1.        Debentures.  The definition of “Debentures” (as set forth in the
preamble of the Security Agreement) means, individually and collectively: (a)
the 12% Senior Secured Convertible Debenture in the original aggregate principal
amount of $600,000 issued on January 30, 2009; (b) the 12% Senior Secured
Convertible Debenture in the original aggregate principal amount of $500,000
issued on February 9, 2009; (c) the 12% Senior Secured Convertible Debenture in
the original aggregate principal amount of $500,000 issued on July 20, 2009; and
(d) the 12% Senior Secured Convertible Debenture in the original aggregate
principal amount of $1,100,000 issued on September __, 2009.         

2.        Ratification of Agreement.  The terms and conditions of the Security
Agreement that have not been modified by this Amendment shall remain in full
force and effect.

3.        Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



NET TALK.COM, INC.





By:_______________________________________

     Name: Anastasios Kyriakides

     Title: Chief Executive Officer



DEBT OPPORTUNITY FUND, LLLP



By:_______________________________________

     Name: Sean M. Lyons

     Title: Managing Member









1